Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on December 16, 2021. Claims 1, 3-26 are pending. 

Response to Amendment and Arguments
In respond to applicant's arguments based on the filed amendment with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Penilla et al. US2017/0197617 (“Penilla”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 3-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. US2018/0165893 (“Palmer”) in view of Penilla et al. US2017/0197617 (“Penilla”).

Regarding claim(s) 1, 11, 21. Palmer discloses a method of geofenced control of a vehicle (abstract), comprising: 
determining a geographic region within which a vehicle is operating; retrieving a geo-profile corresponding to the determined geographic region within which the vehicle is operating (para. 30-para. 31, e.g. profile module 32 may be configured such that the pre-determined driving maneuver profiles describe one or more geo-fences); and 
applying the retrieved geo-profile to the vehicle to alter the driving dynamics of the vehicle to conform to driving characteristics of the determined geographic region within which the vehicle is operating (para. 31-para. 32, e.g. Geo-fences may define areas where a particular driving maneuver is disallowed and/or particularly dangerous (e.g., a narrow country road). Specific geo-fences may be associated with specific driving maneuvers.)
Palmer does not explicitly disclose
locating a geo-profile corresponding to the determined geographic region within which the vehicle is operating; determining whether the geo-profile is compatible with one or more vehicle systems within the subject vehicle
Penilla teaches another vehicle control system and method based heading direction of the information and current geo-location of the vehicle. Penilla additionally teaches locating a geo-profile corresponding to the determined geographic region within which the vehicle is operating (para. 27, e.g. the heading direction obtained from the changes in geo-location of the vehicle identify a direction of travel, and wherein the direction of travel is periodically updated using changes in the geo-location of the vehicle, and/or turn signal indicator data, and/or steering direction changes, and/or mapped direction data.); determining whether the geo-profile is compatible with one or more vehicle systems within the subject vehicle (Para. 12, FIGS. 26A-26C illustrate examples of interaction modes selected for the vehicle, and the manner in which content items are displayed on the one or more displays, the manner in which information is surfaced or provided to the driver or occupants, and the dynamic automatic presentation of content on the displays which are contextually related to factors that include the geo-location, content in a user's calendar, learned preferences or behaviors, the time of day, and other parameters in accordance with one embodiment. E.g. para. 84 or Para. 85, e.g. The learning, in one embodiment, can be processed to make predictions of use of the alert and notification features, and such information can be associated with the user profile of the user and/or user account.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Palmer by incorporating the applied teaching of changing driver profile based on the vehicle geo-location as taught by Penilla to improve vehicle safety based on driver preferences. 

Regarding claim(s) 3, 13, 23. Palmer discloses determining whether an available geo-profile corresponding to the determined geographic region is compatible with the subject vehicle may include determining whether the subject vehicle includes vehicle systems that are controllable by the geo-profile corresponding to the determined geographic region (para. 31, e.g. profile module 32 may be configured such that the pre-determined driving maneuver profiles describe one or more geo-fences. An individual geo-fence may be a virtual boundary line that defines, represents, and/or is otherwise related to a physical area (e.g., a storage yard where fleet vehicles are stored), a point of interest, a segment of a road/highway/etc., and/or other physical locations.)

Regarding claim(s) 4, 14, 24. Palmer discloses the geo-profile identifies a driving mode of the vehicle, and wherein applying the geo-profile to the vehicle may include placing the vehicle in the driving mode identified by the geo-profile (para. 30, e.g. pre-determined driving maneuver profiles via user interface 18 and/or remote computing device 22, obtained from electronic storage 20.). 

Regarding claim(s) 5, 15, 25. Palmer discloses the geo-profile identifies a plurality of vehicle settings, and wherein applying the geo-profile to the vehicle may include applying one or more of those vehicle settings to the vehicle (para. 31, e.g. An individual geo-fence may be a virtual boundary line that defines, represents, and/or is otherwise related to a physical area (e.g., a storage yard where fleet vehicles are stored), a point of interest, a segment of a road/highway/etc., and/or other physical locations). 

(para. 30-para. 33). 

Regarding claim(s) 7, 17. Palmer discloses gathering vehicle operating characteristics data from a plurality of infrastructure elements in a geographic region and constructing a geo-profile based on the vehicle operating characteristics data for the geographic region (para. 30-para. 33). 

Regarding claim(s) 8, 18. Palmer discloses the geo-profile is stored external to the vehicle and retrieving the geo-profile corresponding to the determined geographic may include receiving at the vehicle the geo-profile from an external storage location (para. 25, e.g. Parameter module 30 may be configured to determine one or more vehicle parameters of vehicle 12. Parameter module 30 may determine the vehicle parameters based on the information conveyed by the output signals from sensors 14, information provided by external systems and/or databases, and/or other information). 

Regarding claim(s) 9, 19. Palmer discloses a profile system external to the vehicle receives the position information to determine the geographic region within which the vehicle is operating, identifies a geo-profile corresponding to the determined geographic region, retrieves the geo-profile corresponding to the determined geographic region and since the retrieved geo-profile to the vehicle (para. 30-para. 33). 

Regarding claim(s) 10, 20. Palmer discloses wherein the vehicle retrieves the geo-profile corresponding to the determined geographic region from a storage location on board the vehicle (para. 30-para. 33).

Regarding claim(s) 12, 22. Palmer discloses determining whether an available geo-profile corresponding to the determined geographic region is compatible with the subject vehicle (para. 39, e.g. profile module 32 may be configured to scale one or more of the individual criteria in the pre-determined driving maneuver profiles based on the output signals from sensors 14, the vehicle parameters determined by parameter module 30, and/or based on other information).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC M DO/Primary Examiner, Art Unit 3666